DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
Response to Remarks/Arguments
With respect to the rejection of claim 21-31, 33-35, and 37-43 under 35 USC 103 Applicant’s arguments filed 05/10/2021 have been fully considered but are moot in view of new ground rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-31, 33-35, 37-43 are rejected under 35 U.S.C. 103 as being unpatentable Zizzo (US 2002/0188910 A1) in view of Kean (US 2002/0199110 A1).
Regarding claim 21, Zizzo teaches a method, comprising:
providing, via a network service (Fig. 2, Internet 230; [0048] the portal site 204 transmits data through the internet 230), a platform ([0048] IP sources, Fig. 2, [0049] various IP core designs, [0050] Listed IP core blocks including virtual micro cores, FPGAs, DSPs, complex processing cores, Fig. 7, various IP cores including ARM, OAK, Memory, controllers, Peripheral Bus Interface, etc. ), wherein the platform comprises a Page 4definition of one or more constraints for a custom design ([0050-0051] The listed components may include basic design parameters and design criteria which allows the user to determine if the IP core is suitable for use within the new SoC design.  Such information preferably constitutes relatively high level data, and is generally intended to allow the user 102 to determine relatively quickly whether the user 102 should include the selected IP core in the design, look for a different part from the ranked list, or gather further information about the selected part.) and one or more field programmable gate array (FPGA) interfaces (Fig. 7, Peripheral Bus Interface) to be combined Fig. 7, customer IP, [0057] customization or modification to the IP core design) after design completion of the platform, wherein the custom design is constrained to the definition ([0050] the user to determine if the IP core is suitable for use within the new SoC design, [0051]) and combined with the platform as a logic implementation (Fig. 3, [0055], step 318, generate netlist), wherein the custom design is specific to the platform (Fig. 7, customer IPs are specific to the particular SoC design; [0055] Fig. 7 an example of a generated netlist in graphical form);
	receiving, at the network service (Fig. 2, Internet 230; [0048] accesses the portal site 204 via 230), data indicative of the custom design (Fig. 7, [0055] various IP cores including Customer IP, [0057] customization or modification to the IP core design); and
	generating, based upon the data, a set of bits, wherein the set of bits, cause implementation of the platform, the FPGA interface, and the custom design (Fig. 3, [0055], step 318, generate netlist).
	However Zizzo does not explicitly teach a method wherein the implementation of the platform, the FPGA interface and the custom design is performed on one or more FPGAs.
	Kean teaches a method wherein a system design is implemented on one or more FPGAs ([0004], [0005] implement entire systems on an FPGA).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Kean to the teachings of Zizzo in order to take advantage of various well-known benefits FPGA Kean [0010]). 
Regarding claim 22, all the limitations of claim 21 are taught by Zizzo in view of Kean.
Zizzo further teaches a method comprising: sharing, via the network service, access to the set of bits, the custom design, or both (Figs. 1 and 2, [0055], [0057]).
Regarding claim 23, all the limitations of claim 22 are taught by Zizzo in view of Kean.
Zizzo further teaches a method, wherein the sharing is to a specific user account specified via the network service (Fig. 4, [0057]).
Regarding claim 24, all the limitations of claim 22 are taught by Zizzo in view of Kean.
Zizzo further teaches a method, comprising: 
receiving a request to purchase at least a portion of the custom design (Fig. 4, steps 418~424); 
receiving payment for the at least portion of the custom design (steps 436, 438); and 
based upon receiving the request, receiving the payment, or both, sharing, via the hosted network service, access to the at least portion of the custom design (Fig. 4, [0057] The purchasing process 400 may be invoked directly by the user accessing the portal site 204 to purchase one or more items, or else may be automatically invoked in whole or in part in connection with a larger process, such as the component selection and management process 300 illustrated in FIG. 3.).
Regarding claim 25, all the limitations of claim 21 are taught by Zizzo in view of Kean.

However Zizzo does not explicitly teach the peripheral bus interface is a peripheral component interconnect express (PCIe) bus interface.
Kean further teaches a method, wherein the FPGA interfaces comprise a peripheral component interconnect express (PCIe) bus interface ([0005] PCI bus).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to adapt PCI bus interface as exemplified by Kean for the bus interface of Zizzo as needed since PCI bus is a common standard bus interface in the art. 
Regarding claim 26, all the limitations of claim 21 are taught by Zizzo in view of Kean.
Kean further teaches a method, wherein the set of bits comprises a partial reconfiguration implementation of the custom design for the one or more FPGAs ([0213-214]).
Regarding claim 27, all the limitations of claim 21 are taught by Zizzo in view of Kean.
Zizzo further teaches a method, comprising: 
providing, via the network service, a development kit, wherein the development kit comprises code to assist with implementing the custom design in conformity with the platform (Fig. 7, [0055]).
Regarding claim 28, all the limitations of claim 21 are taught by Zizzo in view of Kean.
[0078]).
Regarding claim 29, all the limitations of claim 21 are taught by Zizzo in view of Kean.
Zizzo further teaches a method, wherein the platform comprises a definition of non-partial reconfiguration interfaces (Fig. 2, IP codes 208).
Regarding claim 30, all the limitations of claim 21 are taught by Zizzo in view of Kean.
Zizzo further teaches a method, wherein the network service comprises a web-based storefront, a web-based service, or both (Fig. 2).
Regarding claim 31, this claim has substantially the same subject matter as that in claim 21. Therefore, claim 31 is rejected under the same rationale as claim 21 above.
Regarding claim 33, all the limitations of claim 31 are taught by Zizzo in view of Kean.
Zizzo further teaches a tangible, non-transitory, machine-readable medium, comprising machine-readable instructions that, when executed by the one or more processors, cause the one or more processors to: generate the set of bits (Fig. 3, 318), wherein the set of bits cause implementation of the one or more FPGA interfaces (Fig. 1, [0031], a design platform 104, the design platform supports electronic component design data, any format of IP for immediate interface and integration with other vendor IP in a single SoC design; [0050] listed IP core blocks may include FPGAs).
Regarding claim 34, this claim has substantially the same subject matter as that in claim 25. Therefore, claim 34 is rejected under the same rationale as claim 25 above.
Regarding claim 35, all the limitations of claim 31 are taught by Zizzo in view of Kean.
Kean further teaches a tangible, non-transitory, machine-readable medium, comprising machine-readable instructions that, when executed by the one or more processors, cause the one or more processors to: cause implementation of the set of bits to the one or more FPGAs ([0004], [0005] implement entire systems on an FPGA).
Regarding claim 37, this claim has substantially the same subject matter as that in claim 21. Therefore, claim 37 is rejected under the same rationale as claim 21 above.
Regarding claim 38, all the limitations of claim 37 are taught by Zizzo in view of Kean.
Kean further teaches a system comprising the one or more FPGAs ([0004], [0005] implement entire systems on an FPGA).
Regarding claim 39, all the limitations of claim 31 are taught by Zizzo in view of Kean.
Zizzo further teaches the system, wherein the set of bits (Fig. 3, 318) comprises the definition of the one or more constraints for the one or more custom designs ([0055] the design platform 104 automatically uses the transferred data regarding each IP core to automatically connect each I/O pin of the IP core to a bus.) and the one or more FPGA interfaces to be combined with the one or more custom designs on the one or more FPGAs (Fig. 1, [0031], a design platform 104, the design platform supports electronic component design data, any format of IP for immediate interface and integration with other vendor IP in a single SoC design; [0050] listed IP core blocks may include FPGAs).
Regarding claim 40, this claim has substantially the same subject matter as that in claim 25. Therefore, claim 40 is rejected under the same rationale as claim 25 above.
Regarding claim 41, this claim has substantially the same subject matter as that in claim 26. Therefore, claim 41 is rejected under the same rationale as claim 26 above.
Regarding claim 42, all the limitations of claim 37 are taught by Zizzo in view of Kean.
Zizzo further teaches a system comprising a design software system configured to provide a design interface for specifying the one or more custom designs (Fig. 7).
Regarding claim 43, all the limitations of claim 21 are taught by Zizzo in view of Kean.
Zizzo further teaches a system wherein the platform ([0050] Listed IP cores) is provided via the network service (Fig. 2, Internet 230) prior to generation of the custom design ([0075] allow the user to alter or customize the IP core design).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844